Citation Nr: 0517753	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for circulation problems of 
the lower extremities, as secondary to service-connected 
scars of the legs, residuals of tropical ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran had active service from August 1942 to July 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim.  The claims 
file was most recently under the jurisdiction of the 
Cleveland, Ohio, RO.

The case was previously before the Board in August 2003 at 
which time it was remanded for further development.

A motion to advance this case on the Board's docket, which 
was received by the Board on May 17, 2005, was granted by the 
Board on May 20, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA fully informed the veteran of the consequences that 
failing to report for examination would have on his claim for 
service connection.

2.  Circulation problems of the lower extremities are not 
shown to be secondary to, or the proximate result of, 
service-connected scars of the legs, residuals of tropical 
ulcers.


CONCLUSION OF LAW

A circulation problem of the lower extremities disability was 
neither caused nor aggravated by the veteran's service-
connected scars of the legs, residuals of tropical ulcers.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the initial unfavorable rating 
decision on the veteran's claim was issued in 1998, prior to 
the enactment of the VCAA, and therefore it was impossible 
for VA to have provided notice of the VCAA before that 
adjudication.  However, as indicated in the following 
paragraphs, VA did provide notice to the veteran during the 
appeal period of the claim that was denied in 1998, and that 
notice complied with the requirements of VCAA.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

With regard to the issue of entitlement to service connection 
for circulation problems of the lower extremities secondary 
to service-connected scars of the legs, residuals of tropical 
ulcers, the Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error because, although the notice 
provided to the veteran in March 2004 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to the duty to assist, the record contains the 
veteran's service medical records and a private medical 
record.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection 
for circulation problems of the lower extremities, secondary 
to service-connected scars of the legs, residuals of tropical 
ulcers.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim for service.  

The Merits of the Claim

Factual Background

Service medical records reflect no complaints or findings 
relevant to a leg condition including any scars on the legs.  
The veteran's original claim for VA compensation benefits was 
received by the RO in August 1943.  The veteran claimed 
service connection for "concussion from bombing resulting in 
internal injuries and extreme nervousness.  A VA examination 
report, dated in January 1944, shows that the veteran 
provided a history on examination of having had "tropical 
cancer ulcers on the legs in service".  Examination showed 
scars of the legs.  By rating action, dated in February 1944, 
the RO granted service connection for leg scars and noted in 
parentheses, "said to be result of tropical cancer ulcers in 
service."  The scars were initially rated as 10 percent 
disabling, but that rating was reduced to noncompensable in a 
May 1948 rating decision.

In October 1998, the RO received the veteran's claim for 
"[l]eg condition resulting from injury sustained in [World 
War II]."  He indicated that he "used to receive 
compensation from this some time ago" and that his current 
doctor attributed his current problems to his wartime 
service.  An October 1997 VA Form 119, Report of Contact, 
indicated that the veteran reported that he had received 
shrapnel wounds to the legs in service along with the 
tropical ulcers.

A statement from a private doctor, dated in January 1998, 
showed that the veteran "suffer[ed] from poor circulation in 
his lower extremities."  The statement also showed that the 
veteran indicated that he had experienced problems with his 
legs off and on over the years and that he attributed this to 
injuries that he sustained during the war when he got 
shrapnel in his lower extremities.  However, Dr. J. F., the 
examining physician, opined that the chronic aches and pains 
in those areas were probably more arthritic in nature from 
the injuries rather than from circulatory problems.  

In August 2002, the Board, by letter, informed the veteran 
that he was to be scheduled for VA examination.  In the 
letter, the Board informed the veteran of the provisions of 
38 C.F.R. § 3.655 and the consequences of failing to report 
for VA examination.  The record reflects that in September 
2002, this letter was returned to the Board as undeliverable.  
Subsequently, the veteran failed to report for a September 
2002 VA examination. 

The Board searched for the veteran's latest address of record 
and sent the veteran another letter to a California address 
in December 2002.  The Board informed the veteran that he 
would be scheduled for an examination by a VA medical center 
(VAMC) in California.  He was again informed of the 
provisions of  38 C.F.R. § 3.655 and the consequences of 
failing to report for examination.  The veteran was scheduled 
for VA examination by the California VAMC but failed to 
report.

The veteran was scheduled for a VA orthopedic examination in 
February 2003, but he cancelled the appointment.  He was 
rescheduled for VA orthopedic examinations in March 2003 and 
April 2003, but he failed to report for each of these 
examinations.

The veteran's representative, in his May 2005 Written Brief 
Presentation, asserted that the veteran was not provided 
sufficient notice of the result of his failure to report for 
examination and that the veteran should be rescheduled for a 
VA examination.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) 
as appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (2004).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).



Analysis

The veteran asserts that service connection is warranted for 
a circulation problem of the lower extremities as secondary 
to service-connected scars of the legs, residuals of tropical 
ulcers.  In an August 2002 letter, the Board informed the 
veteran of the provisions of 38 C.F.R. § 3.655 and the 
consequences of failing to report for examination.  The 
record reflects that the letter was returned as 
undeliverable.  However, the record also reflects, that in a 
December 2002 letter, the Board again informed the veteran of 
38 C.F.R. § 3.655 and the consequences of failing to report 
for examination, and the record establishes that this letter 
was not returned as undeliverable.  Moreover, the record 
indicates that the veteran received the notices to report for 
the examinations scheduled because he cancelled one such 
examination and requested that it be rescheduled.  VA did 
reschedule two examinations after this to accommodate him, 
but he failed to report.

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Thus, 
although the record reflects that the veteran did not receive 
notification of 38 C.F.R. § 3.655 in September 2002 and the 
ramifications of his failing to report for examination in 
September 2002, the record, in the absence of clear evidence 
to the contrary, establishes that the veteran received the 
December 2002 notice.  Thus, as the veteran does not argue 
and the record does not demonstrate that the RO mailed the 
notice of examination letter to the incorrect address or that 
he did not receive the December 2002 letter, the Board must 
conclude that the veteran received notice of the consequences 
of failing to report for examination.  That being said, the 
record establishes that the veteran, after the mailing of the 
December 2002 notice letter, failed to report for scheduled 
VA examinations in March 2003 and April 2003, without 
providing good cause.  Thus, pursuant to 38 C.F.R. 
§ 3.655(b)(2004), the Board finds that the veteran is not 
entitled to another VA examination for the purposes of 
establishing service connection for circulation problems of 
the lower extremities, as secondary to service-connected 
scars of the legs, residuals of tropical ulcers.  Therefore, 
the veteran's claim will be adjudicated based on the evidence 
of record.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal must be denied.  Although service connection has 
been granted for scars of the lower extremities and although 
the private doctor indicated in January 1998 that the veteran 
suffered from poor circulation of the lower extremities, 
there is no evidence in this case showing any relationship or 
connection between the service-connected scars and the 
circulations problems.  Indeed, in the January 1998 letter, 
the private physician indicated that the veteran's chronic 
leg aches and pains were probably due to arthritis from his 
claimed shrapnel injuries rather than from circulatory 
problems.  However, service medical records do not indicate 
that the veteran sustained any shrapnel injuries to the legs 
in service.  

Although the veteran asserts that he has a current lower 
extremity circulation disability that is caused by his 
service-connected scars of the legs, residuals of tropical 
ulcers, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record, i.e., the absence of any evidence of a 
connection between a current lower extremity disability and 
the service-connected scars, is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran has a current 
lower extremity circulation disability that is related to his 
service-connected lower leg scars, residuals of tropical 
ulcers.  Because the preponderance of the evidence is against 
the claim for service connection for circulation problems of 
the lower extremities, as secondary to service-connected 
scars of the legs, residuals of tropical ulcers disability, 
the appeal must be denied.









ORDER

Entitlement to service connection for circulation problems of 
the lower extremities, as secondary to service-connected 
scars of the legs, residuals of tropical ulcers, is denied.



____________________________________________
	KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


